ON REHEARING.
Defendant, in his motion for rehearing and in his brief in support thereof, among other things, insists he should have been granted a new trial because the court erroneously admitted in evidence a conversation between plaintiff and Moore, not in the presence of defendant, which occurred at Des Moines, Iowa, three days before the auction sale and purchase of the hog in question. Relative to this circumstance, plaintiff was asked on redirect examination:
"Q. Will you kindly state what took place between you and Moore relative to his coming to you and what you told him?"
It was then developed that the conversation occurred about three days before the sale. Thereupon objection was made and overruled. Plaintiff then proceeded to testify that in conversation Moore stated he was going to have an auction sale of high-bred animals and wanted to make a high average, and asked plaintiff to put some of his best stock in the sale, especially mentioning "Western Honor" and "Black Lil II," the latter being the hog involved herein; that he told Mr. Moore that he could take Black Lil II down but not Western Honor, and said; *Page 633 
"I have others at home that I would take down to the sale to be sold at the sale. That was the arrangement I had with Mr. Moore in bringing this hog to Kansas City."
In admitting this evidence the court stated, "I think it is relevant on what announcement Moore made at the sale." Defendant strenuously insisted, and now insists, that the testimony was not admissible for that purpose.
We properly held in the original opinion that it was not necessary for us to pass upon the question of the admissibility of that evidence for the purpose of showing the likelihood of Moore having made the statement attributed to him at the sale; because that statement went to the question of estoppel which we find is not in the case, and if, in fact, the testimony was properly admitted for the purpose assigned, it is not now material. We still adhere to this ruling. We also adhere to our ruling that it does not appear that the testimony was admitted for the purpose of showing ownership of the hog in plaintiff, but merely because defendant claimed estoppel.
But there is another element in the case upon which the testimony has a direct bearing, to-wit, with whom defendant desired to contract for the hog. This question was preserved in the motion for a new trial and argued in defendant's brief and also in the motion for rehearing. It will not be disputed, we take it, that defendant has the right to select the party with whom he desired to contract. The rule just stated is of general application; but if it is questioned, the following citations may be read with profit; Baker v. Keown, 67 Ill. App. 433; Boston Ice Co. v. Potter, 123 Mass. 28; Loeffel v. Pohlman, 47 Mo. App. 574, 586; Lansden et al. v. McCarthy, 45 Mo. 106. A question in the case is as to whom the defendant believed the seller or owner of the hog to be; therefore, what Moore said at the sale is a very important matter and the testimony complained of had a direct bearing thereon. Any conversation between plaintiff and Moore when defendant was not present could not be binding upon defendant. For the reasons just stated, we hold the evidence was incompetent and the court erred in admitting it and in overruling the motion for a new trial. The judgment is reversed and the cause remanded for a new trial. Bland, J., concurs; Trimble,P.J., absent.